Citation Nr: 0814146	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-32 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disability of the right 
hand, to include arthritis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VA Regional Office (RO) in Nashville, Tennessee, which denied 
entitlement to the benefit sought.  In October 2007 the Board 
remanded this matter to the RO for a VA examination of the 
veteran's right hand.  That additional development having 
been completed, this claim has returned to the Board for 
appellate review.  


FINDINGS OF FACT

The veteran's right hand disorder was not manifested during 
service and any current right hand disorder is not shown to 
be causally or etiologically related to active service.  

CONCLUSION OF LAW

The veteran's right hand disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2004 and November 2007.  The RO 
provided the requisite notification regarding the disability 
evaluation or the effective date that could be assigned if 
service connection were granted in March 2006, November 2006, 
and November 2007 letters.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

A hearing in this matter was held before the RO in October 
2005.  At that time the veteran asserted that he sustained a 
laceration to the fingers of his right hand during an 
aircraft crash in France during 1944.   A review of service 
medical records does not indicate any medical treatment to 
the right hand in 1944.  However, the veteran's exit physical 
of September 1945 notes that the veteran injured his right 
hand and was treated at a field hospital in 1944.  A scar on 
the veteran's right ring finger was also noted.  

In March 2006 the veteran provided a April 2006 letter from 
his cardiovascular surgeon.  The physician indicated that the 
veteran's hand deformity at the 1st and 2nd fingers was 
attributable to a laceration of the extensor tendon.  The 
physician reported that this injury apparently happened over 
60 years ago during an aircraft crash in France.   

A VA examination was conducted in December 2007.  The claims 
file was reviewed by the examiner.  By history the veteran 
reported a laceration of the volar aspect of his right hand 
at the PIP joint of the fingers during an aircraft crash in 
France in 1944.  The veteran reported intermittent pain in 
the index and long fingers of the right hand approximately 
three times a week, sometimes related to weather, but not 
necessarily related to activity.  On physical examination the 
examiner noted a gross instability present at the distal 
interphalangeal joint of the index finger, with a loss of 
range of motion in terms of full extension.  X-rays indicated 
significant degenerative changes at the distal 
interphalangeal joint of the index and the long finger.  The 
examiner's assessment was moderate degenerative joint disease 
of the distal interphalangeal joint of the index and long 
finger.  Also noted were residuals of laceration to the volar 
aspect of the index and middle finger.  The examiner went on 
to state the opinion that the laceration and injury that the 
veteran sustained during active service is less likely than 
not related to his current hand condition.  Rather, the 
condition was said to have appeared to be chronic in nature 
and had developed over a number of years.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
Based upon a review of the above, the Board concludes that 
the evidence in this matter does not support a finding of 
service connection for a disability of the right hand.  
Specifically, the record indicates that the veteran is 
suffering from a current disability of the right hand in the 
form of moderate degenerative joint disease of the distal 
interphalangeal joint of the index and long finger.  The 
available medical evidence indicates that it is less likely 
than not that this condition is causally related to the 
veteran's 1944 hand laceration.  Absent medical evidence of a 
nexus or a relationship between a current disability and the 
in-service disease or injury, a finding of service connection 
is not warranted.  


ORDER

Service connection for a disability of the right hand, to 
include arthritis, is denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


